DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 6-9, 11, 13, 16-19, 21, 23, 26-29 and 31-35 are pending.
Claims 2, 4-5, 10, 12, 14-15, 20, 22, 24-25 and 30 are cancelled.


Response to Amendment
The amendment, filed 26 April 2022, is fully responsive.

Applicant’s amendments to the claims 1, 3-5, 7, 9-11, 13-15, 17, 19-21, 23-25 and 27-31 have overcome each and every objections previously set forth. The objections, previously set forth, of the claims 1, 3-5, 7, 9-11, 13-15, 17, 19-21, 23-25 and 27-31 have been withdrawn.


Response to Arguments
Applicant’s remark, see bottom of page 13, with respect to the double patenting, that “since the rejections are provisional, Applicant would like to address the issue of double patenting when it is the only rejection remaining in the application” is noted by Examiner.

Applicant’s arguments, see pages 14-16, with respect to the 102 rejections have been fully considered and are persuasive.  The 102 rejections have been withdrawn. 

Applicant’s arguments, see pages 17-20, with respect to the 103 rejections of the amended claims have been fully considered and are persuasive.  The 103 rejections of the claims have been withdrawn.


Claim Objections
Claim 35 is objected to because of the following informalities: “the forming data” in line 2 should read “a forming data”; and “the third” in line 3 and also in line 5 should read “the remaining”. Appropriate corrections are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-9, 11, 13, 16-19, 21, 23, 26-29, 32 and 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the claim recites, “determine whether the second object instructed to be formed is formable in a remaining three-dimensional space different from said three-dimensional space on the stage; estimate time for the forming unit to complete forming a first object in a three-dimensional space on a stage of the forming unit; and after the time is estimated and in response to the reception of the instruction to form the second object, further estimate time for the forming unit to complete forming both of the currently forming first object and the following second object”. The limitation “determine whether the second object instructed to be formed is formable in a remaining three-dimensional space different from said three-dimensional space on the stage”, as drafted, is a process that, under its broadest reasonable interpretation, cover performances of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person observes printing process of a current object that is nearly finished forming, and makes an evaluation and judgement that there would be enough space left in the printing space to form another object. The limitations “estimate time for the forming unit to complete forming a first object in a three-dimensional space on a stage of the forming unit; and after the time is estimated and in response to the reception of the instruction to form the second object, further estimate time for the forming unit to complete forming both of the currently forming first object and the following second object” may be performed through a mathematical calculation. Upon consideration of the Specification, no description is provided offering support for the estimating time that would suggest anything different than a mathematical calculation. Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The “estimate time …” limitation, as described above is not integrated into a practical application. Further, claim 1 recites “a memory” and “a processor”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, “a memory” and “a processor” recited in the claim are configured to carry out the additional and abstract idea limitations, but recited so generically (no details whatsoever are provided other than that it is a particular structure) that they represent no more than mere instructions to apply the judicial exceptions on a computer. When so evaluated, the additional limitations of “receive, during the forming of the first object by the forming unit, an instruction to form a second object different from the first object” do not add more than an insignificant extra-solution activity (necessary data gathering and data output) to the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.04(g). The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. When so evaluated, the additional limitation of “wherein the first object and the second object are formed by the forming unit, in a case where it is determined that the second object is formable in the remaining three-dimensional space” is merely adding the phrase “in a case” (“to apply”) with the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.05(g). The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.05(a).  Instead, conclusory descriptions and recitations are presented associated with the modification of data. Accordingly, the additional elements recited in the claim do not integrate the abstract idea into a practical application. The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the “memory” and the “processor” recited in the claim are used to carry out the additional and abstract idea limitations, but recited so generically (no details whatsoever are provided other than that it is a memory and a processor) that they represents no more than mere instructions to apply the judicial exceptions on generic computers.  Simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application and cannot provide an inventive concept. The claimed limitation “receive, during the forming of the first object by the forming unit, an instruction to form a second object different from the first object” does not add more than an insignificant extra-solution activity to the judicial exception and does not impose a meaningful limit on practicing the abstract idea, see MPEP 2106.05(g). The claimed limitation “wherein the first object and the second object are formed by the forming unit, in a case where it is determined that the second object is formable in the remaining three-dimensional space” amounts to no more than just a general recitation of applying the abstract idea, and does not impose a meaningful limit on practicing the abstract idea, see MPEP 2106.05(g). The claim is not patent eligible.

Independent claims 11 and 21 are not patent eligible for similar reasons, as explained above, for independent claim 1.
Dependent claims 7, 17, 27 and 35 recite general recitation of applying the abstract idea.
Dependent claims 3, 6, 8-9, 13, 16, 18-19, 23, 26, 28-29 and 34 are directed to further defining the abstract idea as recited in independent claims 1, 11 and 16.

Regarding claim 32, the claim recites, the limitation “determining whether the second object is formable in a third three-dimensional space being a space in the first three-dimensional space except for both the second three-dimensional space and a predetermined portion”. The limitation, as drafted, is a process that, under its broadest reasonable interpretation, cover performances of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person observes printing process of a current object that is nearly finished forming, and makes an evaluation and judgement that there would be enough space left in the printing space to form another object with some predetermined margin. Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. When so evaluated, the additional limitations of “receiving, during the forming process for a first object performed by the forming unit, an instruction to form a second object, which is different from the first object, the first object being formed in a second three-dimensional space, which is a space having a height from a stage in the forming unit in a direction perpendicular to a horizontal surface of the stage, and capable of containing the first object” do not add more than an insignificant extra-solution activity (necessary data gathering and data output) to the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.04(g). The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. When so evaluated, the additional limitation of “controlling the forming unit to form the currently forming first object and the following second object in a case where it is determined that the second object can be formed in the third three-dimensional space, wherein the second three-dimensional space and the third three-dimensional space are separated by the predetermined portion” does not integrate the judicial exception into a practical application because this method claim does not recite controlling in a case where it is determined that the second object cannot be formed. Accordingly, the additional limitation “controlling the forming unit to form the currently forming first object and the following second object in a case where it is determined that the second object can be formed in the third three-dimensional space, wherein the second three-dimensional space and the third three-dimensional space are separated by the predetermined portion” is not given a patentable weight. Accordingly, the additional elements recited in the claim do not integrate the abstract idea into a practical application. The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claimed limitation “receiving, during the forming process for a first object performed by the forming unit, an instruction to form a second object, which is different from the first object, the first object being formed in a second three-dimensional space, which is a space having a height from a stage in the forming unit in a direction perpendicular to a horizontal surface of the stage, and capable of containing the first object” does not add more than an insignificant extra-solution activity to the judicial exception and does not impose a meaningful limit on practicing the abstract idea, see MPEP 2106.05(g). The claim is not patent eligible.


Allowable Subject Matter
Claims 31 and 33 are allowable.
Regarding claim 31, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
ISBJORNSSUND et al. (WO 2015022572 A2) teaches obtaining a current status of the printer to determine if the printer has started to print a first object. Based on the current status and the positioning of the first object in the virtual 3D printer build tray, the system may automatically position or the operator may manually position a new or unprinted 3D object to create an updated virtual 3D printer build tray.
Cortes et al. (WO 2016032544 A1) teaches fulfilling a request to add a new object into the virtual build volume, where the build volume manager has to determine whether there is sufficient space in the un-processed portion of the build volume to accommodate the new object. If there is sufficient space, the build volume manager modifies the virtual build volume to control additive manufacturing system to generate the build volume that includes the new object.
However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations of the amended claim as part of the totality of the claim: 
receive, during the forming process for a first object performed by the forming unit, an instruction to form a second object, which is different from the first object, the first object being formed in a second three-dimensional space, which is a space having a height from a stage in the forming unit in a direction perpendicular to a horizontal surface of the stage, and capable of containing the first object; determine whether the second object is formable in a third three-dimensional space being a space in the first three-dimensional space except for both the second three-dimensional space and a predetermined portion; and wherein the second three-dimensional space and the third three-dimensional space are separated by the predetermined portion.
While ISBJORNSSUND et al. (WO 2015022572 A2) further teaches the system automatically positioning or the operator manually positioning the new or unprinted 3D object upon determining that the 3D printer has completed printing the first object or the current status of printing of the first object is 100%, the prior art do not teach: receive, during the forming process for a first object performed by the forming unit, an instruction to form a second object, which is different from the first object, the first object being formed in a second three-dimensional space, which is a space having a height from a stage in the forming unit in a direction perpendicular to a horizontal surface of the stage, and capable of containing the first object; determine whether the second object is formable in a third three-dimensional space being a space in the first three-dimensional space except for both the second three-dimensional space and a predetermined portion; and wherein the second three-dimensional space and the third three-dimensional space are separated by the predetermined portion, as recited in the claim and as part of the totality of the claim.

Independent claim 33 includes similar limitations and reasons for allowance as independent claim 31.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116